1110 @A`

 

_.J;.'\\‘

 

g 4 _ cHAkLEs,jAcKan 1` W;~~1:1Bj/J1)J1u
rosa-10 3 11013~2 ©©URC© @@MMQH,AWPEAU§
emma sTIL€s 13060,}_¢-'11 351¢~. OCT 122(]155
oenumowr rx. 77705 . ` ““
- ' :A@@HA@@S@@,©&@FU<
naEL ncu§rn, cL€nK~ \mRIT ~0. c-1~n1ua1a-ea1ué7s-a
count oF cRIMINAL APPEAus '
oF T£xAs
P. o. aox 12309, cAP11uL sTATIoN, oA1E: 16-06-2015

AUSTIN,» TEXAS 78‘711

' |.`-

qEAR cLEnK,_
FLCASE FIND INCLDSED THE FuLLumING PRn se nucuments REGuARoINs
APELICANF"$ 11.07 mart APPLIQATIUN. PLEASE FIND EMELQSED APPLICANT‘$
ngazcg;qw 10 1HE`srA1§'s Paepus§o.wcwuaawoum FAcTs’FINoINGs nmu
cumcLuslaws oF LAw,As w£LL ns APPLICANT\B Auv!sasmewr Fna THE cnuaT
10 TAKE suochL NQTItE.` aPPLchw1 mouLo ALsu A§K'TH£ cLERK 10

FILE oATE AND sTAMP ann NG1IFY AEPMIBAN?'DF Tuxs FILING._
THANK vou FnR vouR PRQNFI arramrlcm 1111 YHIS MATTER.

   
 

nzspccj¢uLLv suaMITr£o

 

0011 00= 0-1-010014-0010273;0 9§1011;¢§#§

ExPARTE § 10 THE couRT 0F 00101000
§ 9 APPEALS

CHARLES ALFRED JACKBDN § DF TEXAS

APPuIcANT's onIsEMENT an 105 00001 10 TAKE"
JuDIcAL 00110£ `

TU: THE HDNDRABEé JUDGE UF SAID CUURT:

NDU CUMES CHARLES;AEFRED JACKSUN, APPUICANT IN THE ABBVE NUMBERED
,CAUSE PRU SE AND ASK THIS CDURT TD TAKE JUDICIAL NDTICE DF THE

F00000100 FAcTs REGuARoING HIS 0011 PuRsAuNT 10 hauli;§§§§§§"pg¢'

§§§;§g;:@§{§uid§~¢g:;@f000 00000 5000 THE cnuRT THE F00L00100
FAcTs, ' 1

§g§lmg0§' THE APPuIcANT HAs FIuED 015§11.07 mRIT APPLI¢ATIuN v

00 sEPTEMBER 20, 2015 THE TARRANT couNTv 01510101 ATTuRNEv 010

THE sTATEs PRuPnsEo FAcTs F1001005 000 coNcLusIuNs 0F 000 000

100 APPuIcANT RECEIVED 11 00 10-02-2015. THE APPLICANT IMMEADITuv
sTARTE0 00100 015 003£01100 000 000005150 11 00 THE ath 0F 00100£R
2015 000 MAILED 11 00 10-05-2015. 001 00 10-05-2015 APPuIcANT
REcIEvED THE 000£0 FRuM THE nunez 000P1100 THE 5101££§*000P05€0
FAcTs F100100 000 00000051005 0F 000 . Auqu 1015 005 000£ 0110001¢
THE cnuRT 010100 APPuIcANT 0 cHANcE 10 000€01. 105 TRIAu couRT
ounce AccEPTED THE sTATEs PRnPosEo FAcTs F1001005 000 0000L051005
0110001 EvER 00051050100 APPLIcANT's 003£01100 . 105 APPL10001
PREsENTs EVIDENcE 0F 1015 10 THE FoRM 01 HYSQJDCJ_ID 0FF1010L
LAv10 PAss Fun LEGAL MAIL 00 THE 001€5 Aauvc .10 01001 0F THE
EVIDENCE PRESEN1ED APpLIcANT»REquEsT THAT 1013 cnuRT AccEPT 015
000€01100

fg§l_l§g APP£ICANT UOUED ADNISE THIS CUURT TU TAKE JUDICAL NUTICE
UF THE FACT THAT THE TRIAL JUDGE ALSO MADE AN MDDIFICATIDN TD
THE FINDING UF FACTS n0.113 UITHUUT APPUICANT BEING ABLE TU DBJECT.

1

fr=r"'

!,,'M" `

F001 10055 5 . ;"-`-_‘l;i¢

APPLICANT UDULD ALSU BRING TD THIS EUURTS ATTENTIUN THAT THE-
APPELLATE CUUNSEL DUNALD BANDY DENIED APPLICANT HIS RIGHT TU

P.D.R. UHERE THIS CDURT HAD TD CURRECT THIS SUME ii YEARS LATER‘H'
PLEASE SEE:_ ( CUURT QF CRIMINAL APPEALS DRDER FDR THE URIT UF
EXPARTE CHARUES ALFRED JACKSUN URIT NU: UR-79, 910-01)

APPLICANT INFDRMS THAT EVEN THUUGH THE APPELLATE CUUNSEL DDNALD GANDY
CLAIMS TRIAL STRATEGY THE FACT STILL REMAINS THAT DN DIRECT APPEAL

HE FILED A GRQUND UF ERRUR STATING THAT THE TRIAL CDURT ERRED IN
ADMITTING CDMPEAINTANT'S MADE TU THE SEXUAL ASSAULT NUSE_EXAMINER

SANE AT THE HUSPITALTHIS GRUUND UAS RUEED UN BY THE SECUND CUURT

“:i:LDF APPEALS AS NUT BEING PRUPERLY PERSERVED FOR APPELLATE REVIEU

005 10 10105 0000555 001 003501100 5000 000 5v50v 1105 105 cuMPL01050“"

UF STATEMENT UAS BRDUBHT UP DR FDR NDT ASKING FUR A RUNNING UBJECTIUN
THE APPEUCATE CUUNSEU AUSU FIUED APPEICANT'S DIRECT APPEAE UITHDUT

THE VUIR DIRE THE TRIAE CDUBT HAD TU SUPPLIMENT THE REC@RD 11 YEARS

/LATER. SEE( STATE'S FACTS FINDINGS AND CUNCEUSIUNS FUR URIT NU UR-79,910-U1.

EXPARTE CHARLES ACFRED JACKSDN) IN CLDSING FACT THREE APPELLATE

l CUUNSEL UAS INEFFECTIVE FRUM THE START DF APPLICANT{S DIRECT APPEAL.

FAcl"é§G§f APPLICANT 000L0 ALsn 00100 10 105 000015 011501100

GRDUND EIGHT DF HIS URIT APPLICATIDN. UHERE THE DISTRICT ATTURNEY

HAS FAILED TU ADDRESS THE FULL CDMPLIMENTS DF HIS GRDUND DF ERRUR.

IN GRUUND EIGHT THE APPLICANT CDNTENDS THAT HIS TRIAL CUUNSEL FAILED
TO DBJECT THE IMPRDPER CUMMUNICATIDN BETUEEN THE CUURT AND THE JURY

AND THAT THE TRIAL CDURT GAVE THE JURV ADDITIUNAE INSTRUCTIDNS ALE
IN VIUEATIUN,DF ART. 36.27 AND 36.28 UF THE CDDE UF CRIMINAL PRUCEDURE

2

|THE STATE IN IT'S FACTS FINDING AND CUNCEUSIUNS 0F EAU HAVE FAIDED

T0 ADDRESS ANY 0F THE VIULATED PRUVISIDNS 0F ART 35.27 AND 36.28

AND APPEICANT UOULD REQUEST THIS CDURT T0 TAKE JUDICIAL NDTICE

0F THIS GRUUND AND EVERY 0THER GROUND IN HIS URIT APPLIBATIUN.
APPLIQANT UDUED ASK THIS CDURT T0 00 UHAT THE TRIAD CDURT'SHO0LD

DDNE AND THAT IS T0 CUNSTRUE HIS URIT APPLICATIUN AND ALE DOCUMENTS
DF HIS URIT LIBERALLY UITH AN EYE TUUARDS THE ATTAINMENT 0F SUBSTANTI
JUSTICE , INDRDER T0 PRUTECT THIS PETITIDNER'S RIGHT AND DUE PRDCESS,

0F LAU HUGHES V. RUUEY, 101 S. Ct. 173 (1900).

THE APPLICANT DUES NOT FEEE THAT THE TRIAL CDURT UUULD 0ROTE01

HIS DUE PROCESS RIGHT NDR DOES HE FELL THAT THE DISTRICT ATTIRNEY
UUULD PRDTEBT HIS DUE PRDCESS RIGHT BECAUSE THE TRIAL JUDGE 0F THIS
AFPLICANT'S CASE BACK IN MARCH 0F 2002 JUDBE SHARRUN hlIL'SUNl IS

NUU THE HEAD DISTRICT ATTURNEY 0F TARRANT CUUNTYLAPPEI0ANT

UUUED ASKVTHIS CUURT T0 TAKE NOTICE 0F THIS FACT BECAUSE THERE IS

A MAJDR CUNFEICT 0F INTREST_,`};11 HEAR.

UNSUURN DECUARATIUN
l CHAREES AEFRED JACKSDN¢TDCJ-ID NUMBER 1101342 BEING PRESENTUV

INCARCERATED AT THE MARK U. STILES UNIT 0F THE TEXAS DEPARTMENT

0F CRIMINAC JUSTICE IN JEFFERSDN BUUNTY, TEXAS DECUARE UNDER PENAETV

DF PERJURY THAT THE ABOVE 15 TRUE AND CURREET.

510050 00 105@¢13\/ of october 2015

PRINTED NAM ~

SIGNATURE

 

CERTIFICATE 0F SERVICE

 

A TRUE CUPY 0F THE ABUVE APPUICANTS ABDVE UBJECTIDN T0 THE STATE'S
PRUPUSED MEMDRANDUMFACTS FINDIBGS AND CDNCUUSIUNS AND CDNCUUSIUNS

0F UAU AS APPEICANT'S ADVISMENT FOR THE CUURT 0F CRIMINAL APPEALS

10 1005 30010100 001105 05 105 0005100015 00010100 50015005 0550
_001050 10 105 cuuRT 05 cRIMINAu APPEALs 05500 ABEL 000510 P.n.Bux

12300, 00011005101100, 005110§_15x05 70711 nn the 7thday of october

g/Mj;/\

CHARUES A _SUN #11013#2

2015.

MARK STI’ES¢3060 FM 351#

05000001,15x05 77705